MAYFIELD, J.
I concur in most all that is said by Justice Thomas in his opinion, and think it in the main a splendid and valuable opinion on the subjects treated. I fully agree with him in holding that the count in question was not subject to demurrer on account of the misjoinder of parties defendant. However, I cannot concur in the conclusion, nor subscribe to the doctrine that case and trespass can be joined in one and the same count, especially where there are two or more defendants that can be in case against one and in trespass against the other. Such a holding, to my mind, is a non sequitur; it is self-contradictory. If the count be in tort against two or more defendants, it of necessity declares jointly against each and all. If it declares against *536one as for mere negligence, and against the other for a willful .wrong, then it does not charge a joint wrong by all the defendants, but separate wrongs by each. The count cannot do both; it can do only the one or the other, because they are diametrical opposites.
The sole object and office of all pleadings is to arrive at an issue of fact or of law. How is it possible to ever arrive at such an issue, if a plaintiff is allowed to both affirm and deny, in the same count and in the same breath, a given fact? How is a defendant to answer such an allegation? For example, A., as plaintiff, alleges in one count that B. and C., defendants, jointly acted so as to injure plaintiff, and then says, No; you acted separately in injuring me. In other words, he is permitted to allege that the wrong complained of is a single and a joint wrong, committed jointly by B. and C., and then to say, No; it is two separate wrongs, one committed by B. and the other by C.
The sole object of separate, counts is to make single and certain the issues, and yet decide several issues on the same trial. Each count is treated as a separate and distinct action, for the sole purpose of singleness arid certainty in the issues to be tried. To show that any other system of pleading and practice is impracticable, as well as contrary to every theory and all logic of pleading, let us illustrate by applying the opposite system to the count in question: Grant that the count is in case so far as the railroad company or corporation is concerned, but is in trespass against the engineer. Then a plea of contributory negligence, or that plaintiff was a trespasser on the track, would be a defense to the whole action charged against the corporation, but no defense to the action charged against the engineer. The corporation could not plead such a defense, because it was sued jointly with the engineer. It could not plead separately, because sued jointly. If the wrong of the engineer was willful injury, he, of course, in addition to actual damages, would be liable for punitive damages, but the corporation only for actual damages. There could not be a verdict against each defendant for separate damages, because sued jointly. How, then, is the plaintiff to recover as for punitive damages, without recovering such from the corporation which is not liable therefor and against which such damages are not claimed?
. The confusion of tongues and languages at the building of the famous tower was simplicity and .harmony as compared with the *537results of such a system of pleading and practice in damage suit cases.